DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 01 April 2022.
Claim 1 has been canceled.
Claims 2-13 are new
Claim 2-13 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 01 April 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. § 103 rejection applicant argues, “Applicant’s invention as claimed herein is an iterative system that uses transactions from a variety of sources to “assess the score” or the data behind the score in a sense. Applicant’s systems marks defects and compares those defects to data from other sources, e.g., validates exceptions. The process of validating specific data is different from a process of scoring data. By using the multiple checks, it is different from either Basch. Shaffer is merely a system for an automated regulatory compliance assessment of electronic settlement statement data for a mortgage loan. This does not improve or even connected to a system for scoring financial data nor does it disclose or render obvious a system of iterative assessment.”
The Examiner respectfully disagree.  Applicant’s claims validates financial data by applying an algorithm to identify exceptions within the data. Basch teaches identifying account data errors and account issuer data error during transaction processing (see column 9, lines 4-14). Schaffer teaches using an iterative process to compare loan file settlements exception data and regulatory compliance data to correct the data (see para. 0027). For these reasons applicant’s arguments are not persuasive. The 35 U.S.C. § 103 rejection has been updated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basch et al. US Patent 6,119,103 B2, hereafter Basch in view of Schaffer et al. US 2006/0259420 A1, hereafter Schaffer.
Claim 2
Basch discloses:
(a) receive, at a computer, a request for the certified financial data from a user over the network interface, wherein the request is received by the certifying entity that executes instructions independently from the user on a remote server; (column 10, lines 33-37);
(b) electronically collect financial account data connected with the individual from at least one financial source over the computer network and the Internet, wherein (i) the data is collected through the computer network and is asset data, debt data, income data, expense data, credit report data, employment data, or identity data and (ii) the data is collected by the certifying entity (column 10, lines 33-37);
(c) transform the financial account data into a desired format (column 10, lines 33-37);
(d) validate the financial account data by applying an algorithm to the financial account data to identify exceptions, wherein the exceptions indicate incorrect data or lending risk, wherein (i) the algorithm validates the data using a pattern of risk and is a plurality of financial rules: (ii) and the pattern of risk is selected from the group consisting of not-sufficient funds instances, direct deposits, deposit transactions, transaction velocity, purchase history, and combinations thereof, and (iii) the certifying entity defines the algorithm to assess an ability of repaying a loan (column 9, lines 4-13 & column 11, lines 1-17);
Basch does not disclose the following, however Schaffer does:
(e) confirm the exceptions by electronically collecting additional data and iteratively applying the algorithm to the additional data, wherein the additional data is financial data specific to the individual, wherein the algorithm applies additional rules to the additional data to confirm the exception, wherein the additional data is automatically selected from the most reliable source (paragraph 0027);
(f) mark the exceptions, after step as valid exceptions when output of the algorithm validates the exceptions (Paragraph 0027); and
(g) electronically and graphically report the financial account data, the valid exceptions, and the lending risk to the user in real time (paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 3
Basch & Schaffer discloses the limitations as shown in the rejection of Claim 2 above.  Basch does not disclose the limitation of wherein the at least one financial source is selected from a group consisting of employers, financial institutions, mortgage lenders, credit card bureaus, credit reporting bureaus, financial aggregators, securities firms, and investment firms. However, Schaffer, in Paragraph 0025 discloses “If there are exceptions noted in the settlement statement data review file, the lender pursues corrective action to resolve any outstanding issues.” Paragraph 0027 discloses “The means for modifying may be a keyboard for entries by a lender and means for repeating the steps may be a regulatory compliance assessment server. The means for modifying may be a keyboard for entries by a settlement agent.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  


Claim 4
Basch & Schaffer discloses the limitations as shown in the rejection of Claim 2 above.  Basch does not disclose the limitation of wherein the process items (b) through step (f) are continually updated in real time. However, Schaffer, in Paragraph 0025 discloses “If there are exceptions noted in the settlement statement data review file, the lender pursues corrective action to resolve any outstanding issues.” Paragraph 0027 discloses “The system may further comprise means for modifying the lender loan file data including settlement statement data if settlement statement data exceptions and regulatory compliance exceptions are reported, and means for repeating the steps of comparing the settlement statement data, comparing lender loan file data, and reporting settlement statement data exceptions and regulatory compliance exceptions. The means for modifying may be a keyboard for entries by a lender and means for repeating the steps may be a regulatory compliance assessment server. The means for modifying may be a keyboard for entries by a settlement agent.” Paragraph 0041 discloses “Regulatory compliance assessment 210 comprises collecting settlement data 230 by capturing critical data from settlement statements by scanning and interpreting printed documents, parsing electronic documents, loading data in electronic format in batch or real-time modes, or accepting input from settlement agents and loan originators via manual data entry.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  





Claim 5
Basch & Schaffer discloses the limitations as shown in the rejection of Claim 2 above.  Basch does not disclose the limitation of wherein the request for the certified financial data is associated with a borrower, the request for a creditworthiness evaluation including an electronic authorization from the borrower. However, Schaffer, in Paragraph 0006 discloses “A typical mortgage loan process comprises steps of a lending institution (lender or loan originator) receiving a mortgage loan application from a consumer borrower, the lending institution processing the data contained in the mortgage loan application to obtain a credit report, property appraisal, and underwriters approval, the lending institution sending mortgage loan closing instructions to a closing or settlement agent, the closing or settlement agent closing the loan with the consumer borrower, and the lending institution funding the mortgage loan.” Paragraph 0047 discloses “a Truth-in-Lending disclosure statement required for a consumer loan. The Truth in Lending Act (TILA) (15 U.S.C. 1601 et seq.) and its implementing regulation, Federal Reserve Board Regulation Z (12 CFR 226.1 et seq.) are aimed at promoting the informed use of consumer credit by requiring disclosures about the terms and costs of such credit.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 6
Basch discloses:
the operation of validating the financial account data of the individual comprises the computer-executable instructions that cause the processor to estimate one or more of the following: a cash flow stream, an income stream, and assets (column 1, lines 56-62). 
Claim 7
Basch & Schaffer discloses the limitations as shown in the rejection of Claim 2 above.  Basch does not disclose the limitation of the operation of validating the financial account data of the individual comprises the computer-executable instructions that cause the processor to estimate one or more of the following: asset data, debt data, income data, expense data, credit report data, employment data, or identity data. However, Schaffer, in Paragraph 0048 discloses “an example of a Good Faith Estimate of anticipated costs for a mortgage loan. A lender is required by the federal Real Estate Settlement Procedures Act (RESPA) and its implementing regulation, the U.S. Department of Housing and Urban Development's (HUD) Regulation X, to provide a borrower with a good faith estimate of the fees due within three days of the lender's receipt of an application for a mortgage loan. The estimated fees include a good faith estimate of the amount or range of charges for specific settlement services the borrower is likely to incur in connection with the settlement of a loan. These mortgage fees, also called settlement costs, cover every expense associated with your home loan, including inspections, title insurance, taxes and other charges. Closing costs typically amount to between 3 and 5 percent of the sale price of a typical home.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 8
Basch & Schaffer discloses the limitations as shown in the rejection of Claim 2 above.  Basch does not disclose the limitation of the computer- executable instructions to cause the processor to transmit the certified financial data of the individual to a lender computing system. However, Schaffer, in Paragraph 0041 discloses “Comparison and compliance review results are reported 260 in real-time to lender loan origination personnel. If there are exceptions in the comparisons or compliance review results 280, the settlement data is reconciled and resubmitted for compliance review 270.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  




Claim 9
Basch & Schaffer discloses the limitations as shown in the rejection of Claim 2 above.  Basch does not disclose the limitation of the computer executable instructions cause the process to: determine whether the certified financial data is suitable for reporting by comparing the certified financial data to criteria provided by a requester; and transmit the certified financial data to an authorized recipient. However, Schaffer, in Paragraph 0041 discloses “Comparison and compliance review results are reported 260 in real-time to lender loan origination personnel. If there are exceptions in the comparisons or compliance review results 280, the settlement data is reconciled and resubmitted for compliance review 270.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  


Claim 10
Basch & Schaffer discloses the limitations as shown in the rejection of Claim 2 above.  Basch does not disclose the limitation of the authorized recipient is a lender. However, Schaffer, in Paragraph 0041 discloses “Comparison and compliance review results are reported 260 in real-time to lender loan origination personnel. If there are exceptions in the comparisons or compliance review results 280, the settlement data is reconciled and resubmitted for compliance review 270.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 11
Basch discloses:
wherein the cash flow stream includes one or more of the following: rent payment history, mortgage payment history, and utility payment history (column 1, lines 56-62 & column 2, lines 50-65).

Claim 12
 Basch discloses:
the operation of collecting the financial data includes directly downloading the plurality of financial transaction records as one or more data files, and collecting the plurality of financial transaction records through one or more application programming interfaces (APIs) provided by the financial institution computing system (column 10, lines 20-32).

Claim 13
 Basch & Schaffer discloses the limitations as shown in the rejection of Claim 2 above.  Basch does not disclose the limitation of wherein the financial risk is lending risk. However, Schaffer, in Paragraph 0048 discloses “an example of a Good Faith Estimate of anticipated costs for a mortgage loan. A lender is required by the federal Real Estate Settlement Procedures Act (RESPA) and its implementing regulation, the U.S. Department of Housing and Urban Development's (HUD) Regulation X, to provide a borrower with a good faith estimate of the fees due within three days of the lender's receipt of an application for a mortgage loan. The estimated fees include a good faith estimate of the amount or range of charges for specific settlement services the borrower is likely to incur in connection with the settlement of a loan. These mortgage fees, also called settlement costs, cover every expense associated with your home loan, including inspections, title insurance, taxes and other charges. Closing costs typically amount to between 3 and 5 percent of the sale price of a typical home.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch because identifies and reconciles differences in data.  Therefore, the design incentives of identifying and reconciling data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,762,243B2 and claims 1-9 of U.S. Patent No. 10,769,723. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-13 are generic to all that is recited in claims 1-18 of U.S. Patent No. 8,762,243B2 and claims 1-9 of U.S. Patent No. 10,769,723. That is, claims 1-18 of U.S. Patent No. 8,762,243B2 and claims 1-9 of U.S. Patent No. 10,769,723 falls entirely within the scope of claims 2-13 or, in other words, claims 2-13 are anticipated by claims 1-18 of U.S. Patent No. 8,762,243B2 and claims 1-9 of U.S. Patent No. 10,769,723. 




	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perry et al. US 2005/0182666 A1 discloses “A method and system for routing and processing insurance related data. A data entry operator that receives insurance application-related documents from external sources. The data entry operator stores the documents electronically in a raw data database. A rules engine converts the documents into at least one data element having a common format. The rules engine then determines whether each of the at least one data element has been fully validated as clean data. If the data is verified, the clean data is stored in an operational database for use in application processing. If a data element is not clean, the rules engine generates an exception task. The rules engine then receives a resolution to the exception task, thereby enabling validation of the at least one data element.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619